internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc dom corp plr-152909-01 date date distributing state x shareholder a former shareholder b shareholder b_trust trustee b shareholder c shareholder d controlled employee e controlled employee g employee h business a business b plr-152909-01 m n p llc r u w dear this letter responds to a letter dated date requesting rulings concerning the federal_income_tax consequences of a proposed transaction the information submitted in that letter and subsequent correspondence is summarized below distributing a state x corporation is an s_corporation that uses the accrual_method of accounting and a calendar_year distributing is primarily engaged in two businesses business a and business b distributing has outstanding common_stock percent held by shareholder a and shareholder b_trust the a-b group and percent held by shareholders c and d the c-d group distributing has no securities outstanding employee e is a distributing employee who works in business a employees g and h are distributing key employees key employees who work in business b business a also utilizes sometimes without compensation the services of shareholder a trustee b shareholder c and shareholder d controlled and controlled state x corporations will each be an s_corporation that uses the accrual_method of accounting and a calendar_year initially all the outstanding_stock in controlled sec_1 and will be held by distributing llc is a state x limited_partnership that is or will be engaged in some or all aspects of business a controlled will be the general_partner in llc and members of the a-b group will be limited partners shareholders c and d are husband and wife former shareholder b who is now deceased was the husband of shareholder a shareholder c and former shareholder b had been active together for many years in distributing’s businesses since the death of former shareholder b the a-b group and the c-d group have had plr-152909-01 difficulty developing and maintaining a consistent business strategy making business decisions about both existing and future commitments especially as to an acceptable level and amount of risk and deciding on which business opportunities distributing should focus to solve these problems it is now desired to divide distributing between the a-b and c-d shareholder groups the proposed corporate separation will help enable business a to realize its full potential and importantly it will enable the resultant corporations to deal with properties on which distributing has already made commitments so that these properties can be developed on a timely basis without default former shareholder b not only worked in business a but was a key_employee in business b and his death has increased the dependence of distributing’s business b on its remaining employees especially key employees g and h key employees g and h each contribute significantly to the success of business b each of these key employees has a specific talent and or experience that is essential to business b and each has substantial experience in this industry retention of both of these key employees has become especially important now that former shareholder b is gone both key employees are dissatisfied with the present corporate structure in which they have no shareholder vote and no equity_interest in addition neither wishes to be a shareholder in the present corporation as long as it is subject_to the risks of business a and has the prohibitively expensive stock associated with business a finally neither key_employee wishes to be a shareholder in a subsidiary_corporation where major decisions regarding the subsidiary would be made by a parent_corporation in which they would not be involved and in any event it would be complex and or impractical to transfer business b to a subsidiary as business b holds contracts licenses and or agreements that are not assignable or divisible instead the key employees desire to be shareholders of a stand-alone corporation engaged in business b there is no alternative nontaxable_transaction that distributing could use to meet the objectives of the key employees in order to retain the key employees and to give them increased motivation and incentive distributing and the key employees have come to an understanding that the key employees will each have the opportunity to acquire stock from distributing under the terms of the offer once distributing is a stand-alone company engaged solely in business b each key_employee will be able to purchase from distributing an amount of stock that will constitute approximately r percent of the resultant outstanding_stock in distributing the parties have already completed or intend to complete the following steps steps in the proposed transaction i distributing will form controlled and controlled each of which will have outstanding solely voting common_stock ii distributing will transfer to controlled approximately one half of the business a assets and related liabilities cash and a promissory note in the amount of approximately dollar_figurep promissory note in exchange for controlled stock distributing will retain approximately one half of plr-152909-01 iii business a in addition distributing will retain all of business b at this point distributing will hold all the outstanding_stock in controlled distributing will distribute all the controlled stock to shareholder a and shareholder b_trust in exchange for all their stock in distributing iv distributing will transfer to controlled all its remaining assets that are related to business a distributing will retain its business b assets v vi distributing will distribute all the controlled stock to shareholders c and d as soon as reasonably convenient after step v and in all events within no more than one year after completing step v key employees g and h will each acquire from distributing an amount of stock constituting r percent of all the outstanding distributing stock a total of u percent for the two employees each of the employees will pay for the stock with dollar_figurem cash and a promissory note for approximately dollar_figuren shareholder c will continue in the management of distributing with the assistance of the key employees key employees g and h will each i enter into multi-year senior position employment agreements with distributing and ii remain members of the board_of directors of distributing subsequent to step iii in a separately motivated transaction in order to combine the operation of controlled 1’s business with the operation of similar assets held by its shareholders which they acquired previously in unrelated transactions controlled and its shareholders will undertake the following transaction vii controlled will transfer some or all of its business a assets and associated liabilities to llc shareholder a and shareholder b_trust will transfer some or all of their similar assets to llc in exchange for these transferred assets controlled shareholder a and shareholder b_trust will receive partnership interests in llc controlled will act as llc’s general_partner shareholder a and shareholder b_trust will be limited partners distributing has submitted financial and employee information that indicates that each of business a and business b had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past years the following representations have been made in connection with the proposed steps i through v involving the distributions of stock in controlled sec_1 and a distributing controlled controlled and each of the shareholders will each pay their own expenses in the transaction plr-152909-01 b c d e f g h i there is no plan or intention for any distributing shareholder to transfer any assets to distributing controlled sec_1 or or any related_entity each of controlled sec_1 and will elect status as an s_corporation within the meaning of sec_1361 of the internal_revenue_code on the first available date after its distribution none of any outstanding debt in either controlled sec_1 or will constitute a security or an equity_interest in controlled sec_1 or for each shareholder the fair_market_value of the controlled stock to be received by shareholder a and shareholder b_trust will approximately equal the fair_market_value of the distributing stock surrendered by such shareholder in exchange therefor no part of the controlled stock received by the shareholders in the distribution is being received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing the years of financial information submitted on behalf of each of business a and business b is representative of the corporation’s present operations and with regard to of each of these two businesses there have been no substantial operational changes since the date of the last financial statements submitted following the step iii and step v distributions distributing will continue to be directly engaged in the active_conduct of business b independently and with its own employees business b’s only shared employee will be shareholder c business b will have been actively conducted within the meaning of sec_1_355-3 by distributing independently and with its own employees at all times in the 5-year period prior to the distributions of controlled and controlled stock following the step iii distribution controlled will continue to be directly engaged in the active_conduct of business a independently and with its own employees this continued active_conduct of the business by controlled will be maintained regardless of whether controlled operates this business directly itself or operates it in partnership form as the general_partner of llc business a will have been actively conducted within the meaning of sec_1_355-3 of the income_tax regulations by distributing independently and with its own employees at all times in the 5-year period prior to step iii following step iii controlled 1's business a will include approximately w currently active properties as well as undeveloped property plr-152909-01 j k l m following the step v distribution controlled will be directly engaged in the active_conduct of business a independently and with its own employees except for sharing shareholder c business a will have been actively conducted within the meaning of sec_1_355-3 by distributing independently and with its own employees throughout the year period immediately preceding the distribution following step v controlled will hold approximately w active properties similar to controlled controlled solely through its own employees and shareholders c and d will conduct business a in substantially the same manner as it is conducted by controlled except that it is anticipated that controlled will focus on somewhat different business opportunities including the riskier part of business a the step iii distribution of controlled stock is being undertaken for the corporate business_purpose of ending the present deadlock and so that the resultant corporations will be better managed and more able to meet their existing business commitments as a result of each corporation being able to pursue a single consistent business strategy the distribution of controlled stock is motivated in substantial part by this corporate business_purpose of seeking a consistent strategy and improved management the step v distribution of controlled stock is being carried out for the corporate business_purpose of increasing the motivation and retaining the services of key employees g and h the distribution of controlled stock is motivated in substantial part by this key_employee corporate business_purpose except for i the step vi sales of stock by distributing to the key employees ii transfers to members of the same family as defined in sec_267 and iii exchanges or issuances of distributing controlled or controlled stock in exchange for or as a result of owning stock in distributing controlled or controlled pursuant to a sec_355 transaction neither shareholder a shareholder b_trust shareholder c shareholder d employee g nor employee h nor any related_person within the meaning of sec_267 has any plan or intention to sell give redeem transfer receive or in any way change his or her holding of stock in distributing controlled or controlled or has any plan or intention to take any_action that would result in any other shareholder changing their holding of stock in distributing controlled or controlled n there is no plan or intention by either distributing controlled or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock in conjunction with or after the transaction o distributing has been an s_corporation within the meaning of sec_1361 plr-152909-01 since it is anticipated that both controlled and controlled will remain s_corporations neither the step iii nor the step v distribution will result in an avoidance of the receipt of earnings_and_profits by distributing shareholders none of the transactions in steps i through v is intended or expected to result in any reduction in the total amount of federal_income_tax payable by distributing and or its successors that is the total amount of federal_income_tax payable after the transactions by distributing and controlled sec_1 and is anticipated to be at least as great as the amount that would have been payable by distributing if the transactions had not occurred there is no plan or intention to liquidate either distributing controlled or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation except for i dispositions in the ordinary course of business and ii transfers described in step ii and step iv with regard to each of controlled and controlled the total adjusted_basis and the fair_market_value of the assets transferred to the controlled_corporation by distributing will each equal or exceed the sum of the liabilities as determined under sec_357 assumed by such controlled_corporation p q r s with regard to each of controlled and controlled the liabilities of distributing assumed by the controlled_corporation as determined under sec_357 and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets transferred t u v although investment tax_credits were claimed with respect to certain of the properties being transferred to controlled and or controlled the recapture periods for such credits have expired none of any property transfers by distributing to controlled or controlled will be an early disposition within the meaning of sec_50 no intercorporate debt will exist between distributing controlled and controlled at the time of the proposed transactions or subsequent thereto except for i the promissory note and ii any temporary accounts_payable that may arise in the course of routine business transactions between the companies the promissory note is being issued by distributing to controlled in order to equalize the value of the assets held by distributing and controlled the promissory note will be due in years and will provide plr-152909-01 w x y z for the payment of interest at a rate similar to the rate that would be charged by a knowledgeable commercial lender under the terms of the note controlled will have only the same rights as those of a creditor in the event of default neither controlled nor its shareholders will be entitled to receive an equity_interest in distributing no substantial business transactions are anticipated between distributing controlled and controlled however distributing will provide certain services under existing contracts to controlled and controlled for any inter-company transactions all payments between distributing controlled and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arms length no two parties to either the step ii or the step iv transfer are investment companies as defined in sec_368 and iv neither the step iii nor the step v distribution will constitute a disqualified_distribution within the meaning of sec_355 neither the step iii nor the step v distribution is part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock in either distributing controlled or controlled or stock possessing percent or more of the total value of all classes of stock in either distributing controlled or controlled representations with regard to the step vii transfer of assets from controlled to llc aa llc is being formed under state x’s limited_liability_company act bb cc llc will not elect to be treated as anything other than a partnership and will constitute a domestic eligible_entity that is classified as a partnership under sec_301_7701-3 for each partner the fair_market_value of the partnership_interest in llc received by the partner will approximately equal the net fair_market_value of the assets received and liabilities assumed by llc in exchange therefor based solely on the information submitted and the representations set forth above we hold as follows rulings with regard to the steps i through v transfers from distributing to controlled sec_1 and and distributions of stock in plr-152909-01 controlled sec_1 and the transfer of some or all of controlled 1’s business a assets from controlled to llc in which controlled is the general_partner as described above will not prevent controlled from being considered as engaged in business a for purposes of sec_355 rev_rul c b the transfer in step ii by distributing to controlled of business a assets and the dollar_figurep promissory note in exchange for all the stock in controlled and the assumption by controlled of liabilities associated with the assets and business transferred followed by the distribution in step iii of all the controlled stock to shareholder a and shareholder b_trust constitutes a reorganization within the meaning of sec_368 and sec_355 distributing and controlled are each a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss is recognized by distributing on the transfer of assets subject_to liabilities to controlled in exchange for all the stock in controlled and the assumption_of_liabilities sec_361 and sec_357 no gain_or_loss is recognized by controlled on its receipt of assets in exchange for controlled stock sec_1032 controlled 1’s basis in the assets received from distributing equals the basis of such assets in the hands of distributing immediately prior to the transfer sec_362 controlled 1’s holding_period for the assets received from distributing includes the period during which distributing held such assets sec_1223 no gain_or_loss will be recognized to distributing upon the distribution to shareholder a and shareholder b_trust of all the stock in controlled sec_361 no gain_or_loss will be recognized to and no amount will be included in the income of shareholder a or shareholder b_trust upon the receipt of controlled stock in exchange for all their distributing stock sec_355 for each shareholder the basis of the controlled stock received will be equal to the basis of the distributing stock surrendered in exchange therefor sec_358 the holding_period of the controlled stock received by the shareholders will include the period during which a shareholder held the distributing plr-152909-01 stock exchanged therefor provided that the distributing stock is a capital_asset in the hands of the shareholders on the date of the exchange sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 of the regulations as provided by sec_1_1368-2 the accumulated_adjustments_account as defined in sec_1368 of distributing immediately prior to the step iii distribution of controlled stock will be allocated between distributing and controlled in a manner similar to the manner in which the earnings_and_profits of distributing are allocated see ruling above the transfer in step iv by distributing to controlled of business a assets in exchange for all the stock in controlled and the assumption by controlled of liabilities associated with the assets and business transferred followed by the distribution in step v of all the controlled stock to shareholders c and d constitutes a reorganization within the meaning of sec_368 and sec_355 distributing and controlled are each a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss is recognized by distributing on the transfer of assets subject_to liabilities to controlled in exchange for all the stock in controlled and the assumption_of_liabilities sec_361 and sec_357 no gain_or_loss is recognized by controlled on its receipt of assets in exchange for controlled stock sec_1032 controlled 2’s basis in the assets received from distributing equals the basis of such assets in the hands of distributing immediately prior to the transfer sec_362 controlled 2's holding_period for the assets received from distributing includes the period during which distributing held such assets sec_1223 no gain_or_loss is recognized to distributing upon the distribution to shareholders c and d of all the stock in controlled sec_361 no gain_or_loss is recognized to and no amount will be included in the income of shareholders c and d upon the receipt of controlled stock sec_355 for each of shareholders c and d the shareholder’s total basis in the controlled stock and the distributing stock held after the distribution will be the same as the basis of the distributing stock held by such plr-152909-01 shareholder immediately before the distribution each shareholder’s total basis will be allocated between the distributing stock and controlled stock in proportion to the relative fair market values of the distributing stock and controlled stock in accordance with sec_1_358-2 the holding_period of the controlled stock received by shareholders c and d will include the period during which such shareholders held the distributing stock with regard to which the controlled stock is received provided that the distributing stock is a capital_asset in the hands of shareholders c and d on the date step v is consummated sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 as provided by sec_1_1368-2 the accumulated_adjustments_account as defined in sec_1368 of distributing immediately prior to the step v distribution of the controlled stock will be allocated between distributing and controlled in a manner similar to the manner in which the earnings_and_profits of distributing are allocated see ruling above rulings with regard to the step vii transfer of assets and associated liabilities from controlled to llc provided that llc is not an investment_company under sec_721 no gain_or_loss will be recognized to controlled shareholder a shareholder b_trust or llc upon the contribution of assets by controlled shareholder a and shareholder b_trust to llc in exchange for membership interests sec_721 llc will take a carryover_basis in the assets received in the contribution sec_723 the basis of shareholder a shareholder b_trust and controlled in the llc membership interests received in the exchange will equal their adjusted_basis in the assets contributed in the exchange sec_722 no opinion is expressed about the tax treatment of the proposed transactions under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transactions that are not specifically covered by the above rulings in particular no opinion is expressed as to the federal tax effect of the sale of distributing stock to the key employees or as to whether the use of adjusted book_value is an appropriate method of valuing distributing stock for purposes of such sale or for any other purpose or as to whether this valuation method should be treated as resulting in additional compensation to the key employees or as having other tax effects plr-152909-01 in addition no opinion is expressed as to whether the transfer of any trade_name trademark know-how or similar items from distributing to controlled sec_1 or constitutes the transfer of property see revrul_69_156 c b this ruling is directed only to the taxpayers who requested it sec_6110 of the code provides that it may not be used or cited as precedent it is important that a copy of this letter be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transactions covered by this letter are consummated sincerely yours by lisa a fuller assistant branch chief branch office of assistant chief_counsel corporate
